DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on October 5, 2020.  As directed by the amendment: claims 1, 3-9 and 12-13 have been amended and claims 10-11 have been canceled.  Thus, claims 1, 3-9, and 12-13 are presently pending in the application.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 lines 2-3 reads “by a user to a walking assistance apparatus that assists a motion of a leg part of the user, an attachment position of the cupsole varying for each user,” but is suggested to read -- by a user of a plurality of users to a walking assistance apparatus that assists a motion of a leg part of the user of the plurality of users, an attachment position of the cupsole varying for each user of the plurality of users-- for numerical agreement.
Claim 12 line 12 reads “when the user uses,” but is suggested to read --when the user of the plurality of users uses-- for numerical agreement.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Willard in view of US Pat. Pub. 2012/0232438 to Cataldi et al (herein Cataldi).
Regarding claim 1, Willard discloses a walking assistance apparatus that assists a motion of a leg part of a user (ankle/foot orthosis, Fig. 9), the walking apparatus comprising: a foot sole plate (rigid foot plate 20, Fig. 1); and a cupsole (boot 3, attachment plate 6, outside plate 8, and indicator 10 form the cupsole, Figs. 1 and 9) configured to be worn by a user of a plurality of users (a variety of user can wear the boot 3, Fig. 9) and is fixed to the foot sole plate at an attachment position (rigid foot plate 20, Fig. 1), the attachment positioned varying for each user (the orthotic is adjusted by a medical practitioner for each patient, Para. [0030]); the cupsole including: 5a main body part configured to receive a foot of the user of the plurality of users (boot 3, attachment plate 6, and outside plate 8 form the main body part, Fig. 1, the boot 3 receiving the foot of the user, Para. [0026]); and an index member that is fixed to the main body part (indicator 10 attaches to the attachment plate 6 and outside plate 8, Fig. 1) and is configured to determine an attachment position with respect to a reference index provided in the foot sole plate (indicator 10 has a “triangular narrow head configuration…to indicate a position relative to 
However, Cataldi teaches an orthosis machine (1, Fig. 1) including an indicator member (pointer 161, Fig. 15) which is a translucent member on which the user can mark an own personal index (pointer 161 may be translucent such that the patient can “adequately observe where the pointer is directed based upon articulation of the patient leg,” the pointer 161 being capable of being marked upon by the user, Para. [0062], Fig. 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the indicator of Willard to be translucent and markable as taught by Cataldi in order to allow the patient or practitioner to adequately observe the position of the indicator relative to the reference index (Cataldi Para. [0062]) and additionally to substitute one indicator material for another having the predictable results of indicating the relative positions of the foot contacting portion and the reference index.
Regarding claim 3, the now modified device of Willard (as discussed above with respect to the rejection of claim 1) discloses a cupsole including a main body part (Willard boot 3, attachment plate 6, and outside plate 8), an index member (Willard indicator 10) which is translucent (Cataldi pointer 161 is translucent), and a foot sole plate (Willard rigid foot plate 20).
Willard further discloses wherein the index member (indicator 10) comprises two or more mounting parts to be mounted on the main body part (arm parts facilitate mounting to the outside plate 8, see annotated figure below), the main body part includes mounted parts that correspond to respective mounting parts (outside plate 8 contains recesses to engage the arm parts), and the mounting parts and the mounted parts are arranged in such a way that the index member cannot be mounted on the main body part by combinations other than a given combination (only the indicator 10 is configured to engage the recesses 9 and in a single orientation, Fig. 1), the mounting part and the mounted parts being respectively arranged at rotationally asymmetric positions (indicator 10 can only be mounted in one rotational position in the plane defined by the rigid foot plate 20, Fig. 1).

    PNG
    media_image1.png
    392
    766
    media_image1.png
    Greyscale

Annotated Partial View of Fig. 4 of Willard
Regarding claim 4, the now modified device of Willard (as discussed above with respect to the rejection of claim 3) discloses a cupsole including a main body part (Willard boot 3, attachment plate 6, and outside plate 8), an index member (Willard indicator 10) which is translucent (Cataldi pointer 161 is translucent), and a foot sole plate (Willard rigid foot plate 20).
Willard further discloses wherein the mounting parts each include an arm part (see annotated figure) that is extended from an index surface of the index member (index surface is the top surface of the member from an end of the spring member 102 to narrow triangular head 101, see annotated figure), and the mounted parts each include a hole part through which the arm part penetrates (recesses 9 form a hole in the surface of the outside plate 8 through which the arm parts are inserted, Fig. 1).
Regarding claim 5
Willard further discloses wherein the arm part comprises a penetrating 30part that penetrates through the hole part (see annotated figure) and an extended part that is extended along the surface of the main body part after the penetrating part penetrates through the hole part (extended part is held parallel to outside plate 8 and attachment plate 6 when indicator 10 is mounted in the recess, see annotated figure and Fig. 1).
Regarding claim 7, the now modified device of Willard (as discussed above with respect to the rejection of claim 1) discloses a cupsole including a main body part (Willard boot 3, attachment plate 6, and outside plate 8), an index member (Willard indicator 10) which is translucent (Cataldi pointer 161 is translucent), and a foot sole plate (Willard rigid foot plate 20).
Willard further discloses wherein the index member is provided in the part of the main body part that corresponds to the arch of the foot (indicator 10 is disposed in the area of the arch of the foot, Fig. 9).
Regarding claim 8, the now modified device of Willard (as discussed above with respect to the rejection of claim 1) discloses a cupsole including a main body part (Willard boot 3, attachment plate 6, and outside plate 8), an index member (Willard indicator 10) which is translucent (Cataldi pointer 161 is translucent), and a foot sole plate (Willard rigid foot plate 20).
Willard further discloses wherein an index surface of the index member is provided in such a way that it is extended along an outer surface of the main body part, which is opposite to an inner surface of the main body part configured to receive the user's foot of the plurality of users (index surface of indicator 10 extends beneath the bottom of the boot 3 adjacent the outside plate 8, while the user’s foot is on the top of the boot 3, Figs. 1 and 9).
Regarding claim 9, the now modified device of Willard (as discussed above with respect to the rejection of claim 1) discloses a cupsole including a main body part (Willard boot 3, 
Willard further discloses wherein the index member is provided in an outer peripheral part of the main body part (the indicator 10 is located on a peripheral edge of the outside plate 8 which forms a part of the main body part, Fig. 1)
Regarding claim 10, the now modified device of Willard (as discussed above with respect to the rejection of claim 1) discloses a cupsole including a main body part (Willard boot 3, attachment plate 6, and outside plate 8), an index member (Willard indicator 10) which is translucent (Cataldi pointer 161 is translucent), and a foot sole plate (Willard rigid foot plate 20).
Willard further discloses wherein the foot sole plate includes the reference index on which the index member overlaps (indicator 10 hangs over and points to reference markings on the rigid foot plate 20, Figs. 1, 7, and 9).
Regarding claim 11, Willard discloses an index member (indicator 10, Fig. 1) that is mounted on a main body part (boot 3, attachment plate 6, and outside plate 8 form the main body part, Fig. 1) of a cupsole (cupsole includes boot 3, attachment plate 6, outside plate 8, and indicator 10, Fig. 1), a foot of a user being placed on the main body part (boot 3 receives a user’s foot, Para. [0030]), the cupsole being worn by the user and being fixed to a foot 20sole plate (rigid foot plate 20, Fig. 1) of a walking assistance apparatus that is mounted on a leg part of the user and assists a motion of the leg part of the user (boot 3 supports a user’s ankle and leg and is attached to the rigid foot plate 20 to assist in walking, Para. [0030], Fig. 9), the index member being mounted on the main body part in such a way that the index member can be attached to or detached from the main body part (indicator 10 is removably mounted in recesses 9 of outside plate 8 and can be removed or attached, Figs. 1 and 3) in order to determine an attachment 
However, Cataldi teaches an orthosis machine (1, Fig. 1) including an index member (pointer 161, Fig. 15) which is a translucent member on which the user can mark an own personal index (pointer 161 may be translucent such that the patient can “adequately observe where the pointer is directed based upon articulation of the patient leg,” the pointer 161 being capable of being marked upon by the user, Para. [0062], Fig. 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the indicator of Willard to be translucent and markable as taught by Cataldi in order to allow the patient or practitioner to adequately observe the position of the indicator relative to the reference index (Cataldi Para. [0062]).

Claims 1 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Willard in view of Cataldi.
Regarding claim 1, Willard discloses a walking assistance apparatus that assists a motion of a leg part of a user (ankle/foot orthosis, Fig. 9), the walking apparatus comprising: a foot sole plate (rigid foot plate 20, Fig. 1); and a cupsole (boot 3, attachment plate 6, outside plate 8, and indicator 10 form the cupsole, Figs. 1 and 9) that is configured to be worn by a user of a plurality of users (a variety of user can wear the boot 3, Fig. 9) and is fixed to the foot sole 
However, Cataldi teaches an orthosis machine (1, Fig. 1) including an indicator member (pointer 161, Fig. 15) which is a translucent member on which the user of the plurality of users is able to mark an own personal index (pointer 161 may be translucent such that the patient can “adequately observe where the pointer is directed based upon articulation of the patient leg,” the pointer 161 being capable of being marked upon by the user, Para. [0062], Fig. 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the indicator of Willard to be translucent and markable as taught by Cataldi in order to allow the patient or practitioner to adequately observe the position of the indicator relative to the reference index (Cataldi Para. [0062]) and additionally to substitute one indicator material for another having the predictable results of indicating the relative positions of the foot contacting portion and the reference index.
Regarding claim 6, Willard discloses wherein the main body part includes a window part (window 13, Fig. 3) that is smaller than an index surface (circumferential edge of wedge rotary plate 16 forms the index surface, Fig. 1) provided in a position of the main body part that15 corresponds to an index surface of the index member (window 13 overlies a portion of the index surface of wedge rotary plate 16 and allows a user to see the index surface and reference index therein, Fig. 10).

Allowable Subject Matter
Claims 12-13 are allowed.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant's arguments filed April 14, 2021, with respect to the rejections of claims 1 and 3-9 have been fully considered but they are not persuasive.  Specifically, Applicant argues on pages 7-8 of the arguments, that Willard or Cataldi do not disclose the claimed foot sole plate of .
 The Examiner disagrees.  In regards to the foot sole plate, the Examiner finds that Willard discloses a foot sole plate of a walking assistance apparatus.  Willard discloses a rigid sole plate (20, Fig. 1), see Para. 6 above, which is a part of a walking apparatus.  Rigid sole plate (20, Fig. 1) forms a part of the adjustable walking sole (2, Fig. 1).  The walking sole being configured to be used by a patient for walking rehabilitation (“the rigid foot plate 20 will be aligned parallel to the direction the patient is walking, even if the patient’s foot is deformed and extends at an angle to that walking direction with the boot 3 accommodating the alignment of the patient’s foot,” Para. [0030]).  Since the adjustable walking sole (2, Fig. 1) is configured to be used while a patient is walking to assist in correction of the patient’s gait, the Examiner finds that Willard discloses a foot sole plate of a walking assistance apparatus.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that Cataldi fails to disclose a translucent member in which a user is scheduled to mark an own personal index) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As the claim just requires “a translucent member on which the user…is able to mark an own personal index” (Claim 1 lines 14-15), the Examiner finds that the pointer (161, Fig. 15) is able to be marked by a user, such as with a permanent marker.
Thus, the rejection of claims 1 and 3-9 still stands.
Applicant’s arguments with respect to the rejection of claim 12 have been fully considered and are persuasive.  The rejection of claims 12-13 has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0125294 to Takizawa et al and US 2015/0290074 to Koenig each recite a wearable foot device that includes a transparent portion in contact with the user’s foot.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                         
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785